Exhibit 10.1

 

B&G FOODS, INC.

 

2008 OMNIBUS INCENTIVE COMPENSATION PLAN

 

Originally Adopted: March 10, 2008

 

Effective: May 6, 2008

 

As Amended on May 18, 2010

 

--------------------------------------------------------------------------------


 

B&G FOODS, INC.

 

2008 OMNIBUS INCENTIVE COMPENSATION PLAN

 

1.                                      Purpose of the Plan.  The purpose of the
Plan is to benefit the Company’s stockholders by encouraging high levels of
performance by individuals who contribute to the success of the Company and to
assist the Company in attracting, motivating, retaining and rewarding talented
and experienced Employees, Non-Employee Directors and Consultants by offering
them a greater stake in the Company’s success and a closer identity with it. 
This purpose is to be accomplished by providing Employees, Non-Employee
Directors and Consultants with an opportunity to obtain or increase a
proprietary interest in the Company and/or by providing Employees, Non-Employee
Directors and Consultants with additional incentives to join or remain with the
Company.

 

2.                                      Definitions.   As used herein, the
following definitions shall apply:

 

2.1.                              “Award” means a grant of Restricted Stock,
Options, SARs, Deferred Stock, Stock Units, Performance Share Awards or
Cash-Based Awards under the Plan.

 

2.2.                              “Award Agreement” means the written agreement,
instrument or document evidencing an Award.

 

2.3.                              “Board” means the Board of Directors of the
Company.

 

2.4.                              “Cash-Based Award” means an award payable in
cash only that is granted to a Participant under Section 12.

 

2.5.                              “Cause” means, unless otherwise provided in an
Award Agreement or an Employment Agreement to which the Participant is a party: 
(i) gross misconduct or gross negligence in the performance of the Participant’s
duties to the Company or any of its Subsidiaries; (ii) conviction of a felony or
any other crime involving moral turpitude, whether or not relating to the
Participant’s employment; (iii) material non-performance or mis-performance of a
Participant’s duties; (iv) material violation of policies or procedures
established by the Company or any of its Subsidiaries, including, without
limitation, the Company’s code of conduct and insider trading policies;
(v) habitual unexcused absence from the facilities of the Corporation;
(vi) insobriety or use of drugs, chemicals or controlled substances either in
the course of performing the Participant’s duties and responsibilities or
otherwise affecting the ability of the Participant to perform those duties and
responsibilities; (vii) wanton or willful failure to comply with the lawful
written directions of the Board or other superiors; or (v) material violation of
any Employment Agreement, Award Agreement or any non-compete, non-solicitation,
confidentiality or similar covenants or policies with or established by the
Company or any of its Subsidiaries.

 

2.6.                              “Change in Control” means the occurrence after
the Effective Date of any of the following events:

 

2.6.1.                     The acquisition by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (each,
individually or collectively, a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 2.6.1, the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Company, other than an

 

--------------------------------------------------------------------------------


 

acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company or any Subsidiary, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Subsidiaries, or (4) any Business Combination (as defined in
Section 2.6.3) pursuant to which all or substantially all of the individuals and
entities who are the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination will beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or election of members of a comparable governing body) of the
surviving entity resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities; or

 

2.6.2.                     Any time at which individuals who, as of the
Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

2.6.3.                     Consummation of any reorganization, merger,
amalgamation, statutory share exchange or consolidation or other similar
corporate transaction involving the Company or a sale or other disposition of
all or substantially all, but in no event less than 40%, of the assets of the
Company (a “Business Combination”); excluding, however, a Business Combination
pursuant to which (A) all or substantially all of the beneficial owners of
Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or election of members of a comparable
governing body) of the surviving entity resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Voting Securities; (B) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or such
surviving entity resulting from such Business Combination) will beneficially
own, directly or indirectly, 30% or more of the combined voting power of the
outstanding voting securities of such surviving entity entitled to vote
generally in the election of directors (or comparable governing body) except to
the extent that such ownership existed prior to the Business Combination; and
(C) individuals who were members of the Incumbent Board (including persons
deemed to be members of the Incumbent Board by reason of the proviso of
Section 2.6.2) at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination will constitute at
least a majority of the members of the board of directors (or comparable
governing body) of the surviving entity resulting from such Business
Combination; or

 

2.6.4.                     The approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company.

 

2

--------------------------------------------------------------------------------


 

2.7.                              “Code” means the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.  A reference to
any provision of the Code or regulation promulgated thereunder shall include
reference to any successor provision of the Code or regulation.

 

2.8.                              “Common Stock” means the Class A common stock
of the Company, par value $0.01 per share, or such other class or kind of shares
or other securities resulting from the application of Section 14.

 

2.9.                              “Company” means B&G Foods, Inc., a Delaware
corporation, or any successor corporation.

 

2.10.                        “Committee” means the committee designated by the
Board to administer the Plan under Section 4.  If no such committee has been
established or the Board determines it is necessary or advisable, then the Board
shall perform the duties of the Committee hereunder.  If such a committee is
established, the Committee shall have at least two members and each member of
the Committee shall be a Non-Employee Director and an Outside Director. 
Notwithstanding the foregoing, the Board may designate one or more of its
members to serve as a Secondary Committee and delegate to the Secondary
Committee authority to grant Awards to eligible individuals who are not subject
to the requirements of Rule 16b-3 under the Exchange Act or section 162(m) of
the Code and the regulations thereunder. The Secondary Committee shall have the
same authority with respect to selecting the individuals to whom such Awards are
granted and establishing the terms and conditions of such Awards as the
Committee has under the terms of the Plan.

 

2.11.                        “Consultant” means a consultant, advisor or
independent contractor retained by the Company or any of its Subsidiaries.

 

2.12.                        “Covered Employee” means an Employee who is a
“covered employee” within the meaning of section 162(m) of the Code, and the
rules and regulations thereunder.

 

2.13.                        “Deferred Stock” means Common Stock to be delivered
at the end of a Deferral Period and awarded by the Committee under Section 9 of
the Plan.

 

2.14.                        “Deferral Period” means the period during which the
receipt of Deferred Stock under Section 9 of the Plan will be deferred.

 

2.15.                        “Director” means any individual who is a member of
the Board of Directors of the Company.

 

2.16.                        “Disability” means, unless otherwise provided in an
Award Agreement or an Employment Agreement to which the Participant is a party,
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.

 

2.17.                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.  A reference to any provision of the Exchange Act or
rule promulgated under the Exchange Act shall include reference to any successor
provision or rule.

 

3

--------------------------------------------------------------------------------


 

2.18.                        “Employee” means an individual, including officers
and directors, who is employed by the Company or any of its Subsidiaries.

 

2.19.                        “Employment Agreement” means any employment or
consulting agreement, including without limitation, any change in control,
severance or other similar agreement, by and between the Company or any of its
Subsidiaries and a Participant, as such agreement is in effect from time to
time.

 

2.20.                        “Enhanced Income Securities” or “EISs” means the
Enhanced Income Securities of the Company, each representing one share of the
Company’s Class A common stock and $7.15 principal amount of the Company’s 12%
Senior Subordinated Notes due 2016.

 

2.21.                        “Fair Market Value” means, on any given date, the
closing price of a share of Common Stock on the principal national securities
exchange or quotation on which the Common Stock is listed or quoted on such date
or, if Common Stock was not traded on such date, on the last preceding business
day on which the Common Stock was traded.

 

2.22.                        “Incentive Stock Option” means an Option or a
portion thereof intended to meet the requirements of an incentive stock option
as defined in section 422 of the Code and designated as an Incentive Stock
Option.

 

2.23.                        “Negative Discretion” means the discretion
authorized by the Plan to be applied by the Committee in determining the size of
a Performance-Based Award for a Performance Period if, in the Committee’s sole
judgment, such application is appropriate. Negative Discretion may only be used
by the Committee to eliminate or reduce the size of a Performance-Based Award.
In no event shall any discretionary authority granted to the Committee by the
Plan, including, but not limited to Negative Discretion, be used to: (a) grant
Performance-Based Awards for a Performance Period if the Performance Goals for
such Performance Period have not been attained; or (b) increase a
Performance-Based Award above the maximum amount payable under Sections 5.2 or
5.3 of the Plan.

 

2.24.                        “Non-Employee Director” means a Director who meets
the definition of a “non-employee director” under Rule 16b-3(b)(3) promulgated
by the Securities and Exchange Commission under the Exchange Act.

 

2.25.                        “Non-Qualified Option” means an Option or a portion
thereof not intended to be an Incentive Stock Option and designated as a
Non-Qualified Option.

 

2.26.                        “Option” means a right to purchase a specified
number of shares of Common Stock at a specified price awarded by the Committee
under Section 7 of the Plan.

 

2.27.                        “Outside Director” means a Director who meets the
definition of an “outside director” under section 162(m) of the Code.

 

2.28.                        “Participant” means any Employee, Non-Employee
Director or Consultant who receives an Award.

 

2.29.                        “Performance Goal” means a goal with respect to the
Company, any of its Subsidiaries or affiliates (or any business unit or brand of
the Company, any of its Subsidiaries or affiliates) that must be met by the end
of the Performance Period specified by the Committee based upon: (i) the price
of the Common Stock, (ii) the price of the Enhanced Income Securities,
(iii) market share,

 

4

--------------------------------------------------------------------------------


 

(iv) revenue, (v) earnings per share, (vi) return on equity, (vii) costs,
(viii) cash flow, (ix) excess or free cash flow, (x) return on total assets,
(xi) return on invested capital, (xii) return on net assets, (xiii) operating
income, (xiv) net income, (xv) consolidated earnings before or after taxes
(including, without limitation, EBITDA and adjusted EBITDA); (xvi) book value
per share of Common Stock; (xvii) expense management; (xviii) improvements in
capital structure; (xix) profitability; (xx) maintenance or improvement of
profit margins; or (xxi) any other financial or other measurement deemed
appropriate by the Committee, as it relates to the results of operations or
other measurable progress of the Company or any of its Subsidiaries or
affiliates (or any brand or business unit thereof).  The Committee shall have
discretion to determine the specific targets with respect to each of these
categories of Performance Goals.

 

2.30.                        “Performance-Based Awards”  means Awards that are
based upon the attainment of Performance Goals and that are granted in
accordance with Section 13 in a manner designed to be deductible by the Company
under section 162(m) of the Code (or any successor section thereto).

 

2.31.                        “Performance Period” means the period selected by
the Committee during which the performance of the Company, any Subsidiary or any
brand or business unit thereof, or any individual is measured for the purpose of
determining the extent to which a Performance Goal has been achieved.

 

2.32.                        “Performance Share Award” means an award subject to
such terms and conditions as are specified by the Committee and which is granted
to a Participant under Section 11.

 

2.33.                        “Permissible Payment Event” means any of a
Participant’s death, Disability, Separation from Service, Change in Control, or
specified date or fixed schedule (which specified date or fixed schedule may be
based upon the attainment of Performance Goals) specified in an Award Agreement.

 

2.34.                        “Plan” means the B&G Foods, Inc. 2008 Omnibus
Incentive Compensation Plan herein set forth, as amended from time to time.

 

2.35.                        “Restricted Stock” means Common Stock awarded by
the Committee under Section 6 of the Plan.

 

2.36.                        “Restriction Period” means the period during which
Restricted Stock awarded under Section 6 of the Plan is subject to forfeiture.

 

2.37.                        “SAR” means a stock appreciation right awarded by
the Committee under Section 8 of the Plan.

 

2.38.                        “Separation from Service” means a Participant’s
termination of employment or other separation from service, as applicable, with
the Company and its Subsidiaries.

 

2.39.                        “Specified Employee” means a Participant that is a
“specified employee” within the meaning of the section 409A of the Code and the
regulations thereunder as of the date of such Participant’s Separation from
Service.

 

2.40.                        “Stock Unit” means a right that is granted under
Section 10 to receive either Common Stock or cash equal to the Fair Market Value
of a share of Common Stock.

 

5

--------------------------------------------------------------------------------


 

2.41.                        “Subsidiary” means any corporation (other than the
Company), partnership, joint venture or other business entity of which 50% or
more of the outstanding voting power is beneficially owned, directly or
indirectly, by the Company.

 

2.42.                        “Ten Percent Shareholder” means a person who on any
given date owns, either directly or indirectly (taking into account the
attribution rules contained in section 424(d) of the Code), stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or a Subsidiary.

 

3.                                      Eligibility.  All Employees,
Non-Employee Directors and Consultants are eligible to participate in the Plan.

 

4.                                      Administration and Implementation of
Plan.

 

4.1.                              Administration by the Committee.  The Plan
shall be administered by the Committee.  Any action of the Committee in
administering the Plan shall be final, conclusive and binding on all persons,
including the Company, its Subsidiaries, their respective Employees,
Participants, persons claiming rights from or through Participants and
stockholders of the Company.

 

4.2.                              Authority of the Committee.  The Committee
shall have full discretionary authority in all matters related to the discharge
of its responsibilities and the exercise of its authority under the Plan
including, without limitation, its construction of the terms of the Plan and its
determination of eligibility for participation and Awards under the Plan. 
Without limiting the generality of the immediately preceding sentence and
subject to the provisions of the Plan, the Committee shall have full and final
authority in its discretion (a) to select the Employees, Non-Employee Directors
and Consultants who will receive Awards pursuant to the Plan, (b) to determine
the type or types of Awards to be granted to each Participant, (c) to determine
the number of shares of Common Stock, if any, to which an Award will relate, the
terms and conditions of any Award granted under the Plan (including, but not
limited to, restrictions as to vesting, transferability or forfeiture,
exercisability or settlement of an Award and waivers or accelerations thereof,
and waivers of or modifications to performance conditions relating to an Award,
based in each case on such considerations as the Committee shall determine) and
all other matters to be determined in connection with an Award; (d) to determine
whether, to what extent, and under what circumstances an Award may be canceled,
forfeited, or surrendered; (e) to determine whether, and to certify that,
Performance Goals to which the settlement of an Award is subject are satisfied;
(f) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan, and to adopt, amend and rescind such rules and regulations as, in
its opinion, may be advisable in the administration of the Plan; (g) to construe
and interpret the Plan and to make all other determinations as it may deem
necessary or advisable for the administration of the Plan, and (h) to establish
any “blackout” period that the Committee in its sole discretion deems necessary
or advisable.

 

4.3.                              Additional Terms and Conditions; Award
Agreements.  The Committee may impose on any Award or the exercise thereof, at
the date of grant or thereafter, such terms and conditions, not inconsistent
with the provisions of the Plan, as the Committee shall determine, including
terms requiring forfeiture of Awards in the event of the Participant’s
Separation from Service with the Company or any Subsidiary; provided, however,
that the Committee shall retain full power to accelerate or waive any such term
or condition as it may have previously imposed (except that the Committee may
not accelerate the delivery of Deferred Stock).  All Awards shall be evidenced
by an Award Agreement.  The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
Performance Goals as may be specified by the Committee.  The conditions for
grant or vesting and the other provisions of Awards (including without
limitation any applicable Performance Goals) need not be the same with respect
to each Participant.

 

6

--------------------------------------------------------------------------------


 

4.4.                              Action by the Committee.  The Committee may
act at a meeting only by a majority of its members.  Any determination of the
Committee may be made, without a meeting, by a writing or writings signed by all
of the members of the Committee. In addition, the Committee may authorize any
one or more of its members to execute and deliver documents on behalf of the
Committee.

 

4.5.                              Allocation and Delegation of Authority.  The
Committee may allocate all or any portion of its responsibilities and powers
under the Plan to any one or more of its members, the Chief Executive Officer of
the Company or the Secondary Committee as the Committee deems appropriate and
may delegate all or any part of its responsibilities and powers to any such
person or persons, provided that any such allocation or delegation be in
writing; provided, however, that only the Committee may select and grant Awards
to Participants who are subject to section 16 of the Exchange Act or are Covered
Employees.  The Committee may revoke any such allocation or delegation at any
time for any reason with or without prior notice.

 

4.6.                              Indemnification of the Committee and the
Board.  The Company shall indemnify and hold harmless the members of the
Committee and the Board, from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, to the maximum extent permitted by law, other than
such liabilities, costs and expenses as may result from the gross negligence,
bad faith, willful misconduct or criminal acts of such persons.

 

5.                                      Shares of Stock Subject to the Plan and
Maximum Awards

 

5.1.                              Number of Shares Available for Awards. 
Subject to adjustment as provided in Section 14, the total number of shares of
Common Stock available for Awards under the Plan, whether pursuant to Incentive
Stock Options or otherwise, shall be 4,500,000 shares.

 

5.2.                              Annual Award Limit for Options and SARS. 
Subject to adjustment as provided in Section 14, the maximum number of shares of
Common Stock available for Options or SARS that may be granted to any one
Participant shall not exceed 900,000 during any fiscal year.

 

5.3.                              Annual Award Limit for Performance-Based
Awards.  The maximum amount of any Performance-Based Award that may be granted,
paid, credited or vested, as applicable, to any one Participant in any fiscal
year in the event the Performance-Based Awards is paid in shares of Common Stock
shall be, subject to adjustment as provided in Section 14, 400,000 shares of
Common Stock or, in the event the Performance-Based Award is paid in cash,
$2,000,000.

 

5.4.                              Forfeited or Terminated Awards.  If any shares
subject to an Award are forfeited or such Award otherwise terminates or is
settled for any reason whatsoever without an actual distribution of shares to
the Participant, any shares counted against the number of shares available for
issuance pursuant to the Plan with respect to such Award shall, to the extent of
any such forfeiture, settlement or termination, again be available for Awards
under the Plan; provided, however, that the Committee may adopt procedures for
the counting of shares relating to any Award to ensure appropriate counting,
avoid double counting, and provide for adjustments in any case in which the
number of shares actually distributed differs from the number of shares
previously counted in connection with such Award.

 

5.5.                              Treasury Shares.  Any shares issued hereunder
may consist, in whole or in part, of authorized and unissued shares or treasury
shares.

 

7

--------------------------------------------------------------------------------


 

5.6.                              Corporate Transactions.  Any shares issued by
the Company through the assumption or substitution of outstanding grants in
connection with the acquisition of another entity shall not reduce the maximum
number of shares available for delivery under the Plan.

 

6.                                      Restricted Stock.  An Award of
Restricted Stock is a grant by the Company of a specified number of shares of
Common Stock to the Participant, which shares are subject to forfeiture upon the
happening of specified events.  Such an Award shall be subject to the following
terms and conditions:

 

6.1.                              Terms.  The Committee shall determine all of
the material terms of the Award of Restricted Stock, including, but not limited
to, the Restriction Period, the Performance Goals applicable, if any, and the
amount, if any, the Participant must pay to receive the Restricted Stock.

 

6.2.                              Restricted Stock Account.  Upon the Award of
Restricted Stock, the Committee shall direct that the number of shares of Common
Stock subject to such Award be placed in a restricted stock account with the
transfer agent and designating the Participant as the registered owner.  The
shares shall be legended as to sale, transfer, assignment, pledge or other
encumbrances during the Restriction Period.  The Participant shall sign a stock
power endorsed in blank to the Company to be held in escrow during the
Restriction Period.

 

6.3.                              Voting Rights.  During the Restriction Period,
unless otherwise determined by the Committee, the Participant shall have the
right to vote the shares of Restricted Stock.

 

6.4.                              Termination of the Restriction Period. 
Provided that the Restricted Stock has not been previously forfeited, at the end
of the Restriction Period, provided that any Performance Goals or other criteria
or conditions set forth in the applicable Award Agreement have been satisfied,
the restrictions imposed under the Award Agreement shall lapse with respect to
the number of shares specified thereunder, and the legend imposed hereunder
shall be removed and such number of shares delivered to the Participant (or,
where appropriate, the Participant’s legal representative).

 

6.5.                              Tax Reimbursement.  In the sole discretion of
the Committee, an Award Agreement regarding Restricted Stock may provide for a
tax reimbursement cash payment to be made by the Company to any Participant in
connection with the tax consequences resulting from an Award of Restricted
Stock, the lapse of restrictions on any Restricted Stock or the payment by a
Participant of any taxes related thereto, subject to such conditions as the
Committee may specify.

 

6.6.                              Separation from Service.  Except as otherwise
provided by the Committee in an Award Agreement, all Restricted Stock with
respect to which the Restriction Period has not expired shall be immediately
forfeited upon a Participant’s Separation from Service.

 

7.                                      Options.  Options give a Participant the
right to purchase a specified number of shares of Common Stock from the Company
for a specified time period at a fixed exercise price (“Exercise Price”). 
Options may be either Incentive Stock Options or Non-Qualified Stock Options. 
The Award Agreement for an Option shall specify whether the Option is intended
to be an Incentive Stock Option or a Non-Incentive Stock Option.  The grant of
Options shall be subject to the following terms and conditions:

 

7.1.                              Exercise Price.  The price per share at which
Common Stock may be purchased upon exercise of an Option shall be determined by
the Committee, but shall be not less than (i) 110% of the Fair Market Value of a
share of Common Stock on the date of grant in the case of a grant to a

 

8

--------------------------------------------------------------------------------


 

Ten Percent Stockholder, or (ii) 100% of the Fair Market Value of a share of
Common Stock on the date of grant in the case of a grant to any other
Participant, unless in either case the Option was granted through the assumption
of, or in substitution for, outstanding awards previously granted by an entity
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.

 

7.2.                              Option Term.  The term of an Option shall in
no event be greater than ten years (five years in the case of an Incentive Stock
Option granted to a Ten Percent Shareholder).

 

7.3.                              Vesting.  Except as otherwise provided by the
Committee in an Award Agreement, 25% of an Option shall become vested and
exercisable on each of the first, second, third and fourth anniversaries of the
grant date of such Option.

 

7.4.                              Incentive Stock Options.  Each provision of
the Plan and each Award Agreement relating to an Incentive Stock Option shall be
construed so that each Incentive Stock Option shall be an incentive stock option
as defined in section 422 of the Code, and any provisions of an Award Agreement
that cannot be so construed shall be disregarded.  In no event may a Participant
be granted an Incentive Stock Option which does not comply with the grant and
vesting limitations prescribed by section 422(b) of the Code.  Incentive Stock
Options may only be granted to Employees.  Incentive Stock Options may not be
granted to Non-Employee Directors or Consultants.

 

7.5.                              Method of Exercise.  The Exercise Price of the
shares of Common Stock received upon the exercise of an Option shall be paid
within three days of the date of exercise: (a) in cash, (b) with the proceeds
received from a broker-dealer whom the Participant has authorized to sell all or
a portion of the Common Stock covered by the Option, (c) with the consent of the
Committee in an Award Agreement, in whole or in part in Common Stock held by the
Participant and valued at Fair Market Value on the date of exercise, or (d) with
the consent of the Committee in an Award Agreement or otherwise, by requesting
the Company withhold a number of shares of Common Stock having a Fair Market
Value on the date of exercise equal to the product of (i) the Exercise Price
multiplied by (ii) the number of shares of Common Stock in respect of which the
Option is being exercised.  With the consent of the Committee, payment upon the
exercise of a Non-Qualified Option may be made in whole or in part by Restricted
Stock held by the Participant and valued at Fair Market Value on the date the
Option is exercised.  In such case, the Common Stock to which the Option relates
shall be subject to the same forfeiture restrictions originally imposed on the
Restricted Stock exchanged therefor.  An Option may be exercised only for a
whole number of shares of Common Stock.  If a Participant is permitted to pay
the exercise price of an Option or taxes relating to the exercise of an Option
by delivering shares of Common Stock, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such shares of Common Stock, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of shares of Common Stock from the shares of Common Stock
acquired by the exercise of the Option.

 

7.6.                              Separation from Service.  Except as otherwise
provided by the Committee in an Award Agreement:

 

7.6.1.                     If the Participant has a Separation from Service due
to retirement, Disability or death, the unexercised and vested portion of the
Option will remain exercisable by the Participant or his or her successors, as
the case may be, until the earlier of the end of the 180-day period immediately
following the Participant’s Separation from Service or the last day of the term
of the Option.  Such portion of the Option shall terminate to the extent not
exercised within such 180-day period.  Any unvested portion of the Option will
immediately terminate and be forfeited upon such Separation from Service.

 

9

--------------------------------------------------------------------------------


 

7.6.2.                     If the Participant has a Separation from Service due
to a termination by the Company for Cause, the Option will immediately expire on
the date of such Separation from Service.

 

7.6.3.                     If the Participant has a Separation from Service as a
result of any reason other than retirement, Disability, death or for Cause, any
unexercised and vested portion of the Option will remain exercisable until the
earlier of the end of the 90-day period immediately following such Separation
from Service or the last day of the term of the Option.  Such portion of the
Option shall terminate to the extent not exercised within such 90-day period. 
Any unvested portion of the Option will terminate and will be forfeited upon
such Separation from Service.

 

8.                                      Stock Appreciation Rights.  SARs give
the Participant the right to receive, upon exercise of the SAR, the excess of
(a) the Fair Market Value of one share of Common Stock on the date of exercise
over (b) the base price of the SAR as determined by the Committee, but which may
never be less than the Fair Market Value of a share of Common Stock on the date
of grant.  The grant of SARs shall be subject to the following terms and
conditions:

 

8.1.                              SAR Term.  The term of a SAR shall in no event
be greater than ten years.

 

8.2.                              Terms and Conditions.  The Committee shall
determine the time or times at which a SAR may be exercised in whole or in part,
the method of exercise, the method of settlement, form of consideration payable
in settlement (whether in shares of Common Stock or cash), method by which
Common Stock, if applicable, shall be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be in tandem with any other Award, and
any other terms and conditions of any SAR.

 

8.3.                              Vesting.  Except as otherwise provided by the
Committee in an Award Agreement, 25% of a SAR shall become vested and
exercisable on each of the first, second, third and fourth anniversaries of the
grant date of such SAR.

 

8.4.                              Separation from Service.  Except as otherwise
provided by the Committee in an Award Agreement:

 

8.4.1.                     If the Participant has a Separation from Service due
to retirement, Disability or death, the unexercised and vested portion of the
SAR will remain exercisable by the Participant or his or her successors, as the
case may be, until the earlier of the end of the 180-day period immediately
following the Participant’s Separation from Service or the last day of the term
of the SAR.  Such portion of the SAR shall terminate to the extent not exercised
within such 180-day period.  Any unvested portion of the SAR will immediately
terminate and be forfeited upon such Separation from Service.

 

8.4.2.                     If the Participant has a Separation from Service due
to a termination by the Company for Cause, the SAR will immediately expire on
the date of such Separation from Service.

 

8.4.3.                     If the Participant has a Separation from Service as a
result of any reason other than retirement, Disability, death or for Cause, any
unexercised and vested portion of the SAR will remain exercisable until the
earlier of the end of the 90-day period immediately following such Separation
from Service or the last day of the term of the SAR.  Such portion of the SAR
shall terminate

 

10

--------------------------------------------------------------------------------


 

to the extent not exercised within such 90-day period.  Any unvested portion of
the SAR will terminate and will be forfeited upon such Separation from Service.

 

9.                                      Deferred Stock.  An Award of Deferred
Stock is an agreement by the Company to deliver to the Participant a specified
number of shares of Common Stock at the end of a specified Deferral Period or
Periods.  Such an Award shall be subject to the following terms and conditions:

 

9.1.                              Terms and Conditions.  Upon the Award of
Deferred Stock, the Committee shall direct that the number of shares subject to
such Award be credited to the Participant’s account on the books of the Company
but that issuance and delivery of the same shall be deferred until the
occurrence of a Permissible Payment Event specified in an Award Agreement.  In
no event shall the delivery of such Deferred Stock be accelerated if to do so
would subject the Participant to an additional tax pursuant to section 409A of
the Code.  Prior to issuance and delivery of the Deferred Stock, the Participant
shall have no rights as a stockholder with respect to any shares of Deferred
Stock credited to the Participant’s account.

 

9.2.                              Deferral Period Installments.  The Deferral
Period may consist of one or more installments.  Provided that the Deferred
Stock has not been previously forfeited, at the end of the Deferral Period or
any installment thereof the shares of Deferred Stock applicable to such
installment, shall be issued and delivered to the Participant (or, where
appropriate, the Participant’s legal representative) in accordance with the
terms of the Award Agreement.

 

9.3.                              Separation from Service.  Except as otherwise
provided by the Committee in an Award Agreement, all Deferred Stock with respect
to which the Deferral Period has not expired shall be immediately forfeited upon
a Participant’s Separation from Service.

 

10.                               Stock Units.  Stock Units are Awards that
represent the right of the grantee to receive a payment upon a Permissible
Payment Event specified by the Committee in an Award Agreement equal to the Fair
Market Value of a specified number of shares of Common Stock as of the date of
grant, vesting date, Permissible Payment Event date or such other date set forth
in an Award Agreement.  Stock Units shall be subject to the following terms and
conditions:

 

10.1.                        Terms and Conditions.  The Committee may condition
the vesting of Stock Units upon the attainment of a Performance Goal or upon the
continued service of the Participant.  The Committee may provide in an Award
Agreement a limitation on the amount payable in respect of each Stock Unit
and/or for the settlement of Stock Units in cash or with Common Stock having a
Fair Market Value equal to the payment to which the grantee has become
entitled.  In no event shall the payment of Stock Units be accelerated if to do
so would subject the Participant to an additional tax pursuant to section 409A
of the Code.

 

10.2.                        Stock Unit Restriction Period.  Subject to the
provisions of the Plan and the applicable Award Agreement, during the period, if
any, set by the Committee, commencing with the date of such Stock Unit Award for
which such Participant’s continued service is required (the “Stock Unit
Restriction Period”), and until the later of (A) the expiration of the Stock
Unit Restriction Period and (B) the date the applicable Performance Goals (if
any) are satisfied, the Participant shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber Stock Units.

 

10.3.                        Separation from Service.  Except as otherwise
provided by the Committee in an Award Agreement, all Stock Units that are
unvested upon a Participant’s Separation from Service shall be immediately
forfeited upon such Participant’s Separation from Service.

 

11

--------------------------------------------------------------------------------


 

11.                               Performance Share Awards.  A Performance Share
Award is an Award entitling the recipient to receive shares of Common Stock upon
a Permissible Payment Event, including, without limitation, the attainment of
Performance Goals during a Performance Period as specified in the Award
Agreement.  Performance Share Awards shall be subject to the following terms and
conditions:

 

11.1.                        Terms and Conditions.  The Committee in its sole
discretion shall determine whether and to whom Performance Share Awards shall be
made, the Performance Goals applicable under each such Award, the Performance
Periods, the price, if any, to be paid by the Participant for such Performance
Shares upon the achievement of the Performance Goals, and all other limitations
and conditions applicable to the Performance Share Awards.  In no event shall
the payment of a Performance Share Award be accelerated if to do so would
subject the Participant to an additional tax pursuant to section 409A of the
Code.

 

11.2.                        Rights as a Stockholder.  A Participant receiving a
Performance Share Award shall have the rights of a stockholder only as to shares
of Common Stock actually received by the Participant upon satisfaction of all
conditions specified in the Award Agreement evidencing the Performance Share
Award and not with respect to shares subject to the Award but not actually
received by the Participant.

 

11.3.                        Separation from Service.  Except as otherwise
provided by the Committee in an Award Agreement, all Performance Share Awards
that are unvested upon a Participant’s Separation from Service shall be
immediately forfeited upon such Participant’s Separation from Service.

 

12.                               Cash-Based Awards.

 

12.1.                        Terms and Conditions.  The Committee, in its sole
discretion, may grant Awards to Participants denominated in cash in such amounts
and subject to such terms and conditions as the Committee may determine,
including, but not limited to, vesting conditions.  Each such Cash-Based Award
shall specify a payment amount, payment formula or payment range as determined
by the Committee.  The Award Agreement shall set forth the Permissible Payment
Event on which the Cash-Based Award shall be settled.  In no event shall the
payment of a Cash-Based Award be accelerated if to do so would subject the
Participant to an additional tax pursuant to section 409A of the Code.

 

12.2.                        Separation from Service.  Except as otherwise
provided by the Committee in an Award Agreement, all Cash-Based Awards that are
unvested upon a Participant’s Separation from Service shall be immediately
forfeited upon such Participant’s Separation from Service.

 

13.                               Performance-Based Awards.

 

13.1.                        General.  The purpose of this Section 13 is to
provide the Committee the ability to design any Award so that the amounts or
shares payable or distributed pursuant to such Award qualify as
“performance-based compensation” under section 162(m) of the Code.  For purposes
of Performance-Based Awards granted to Covered Employees, the provisions of this
Section 13 shall apply in addition to and, where necessary, in lieu of the
provisions of the other provisions of this Plan.  Only Covered Employees shall
be subject to the restrictions contained in this Section 13 and only with
respect to Awards intended to be Performance-Based Awards.

 

13.2.                        Establishment of Performance Goals for Covered
Employees.  The Committee will, in its sole discretion, designate within the
earlier of the (a) first 90 days of a Performance Period and (b) lapse of 25% of
the period of service to which the Performance Goals relate, which

 

12

--------------------------------------------------------------------------------


 

Covered Employees will be Participants for such period. However, designation of
a Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. The
determination as to whether or not such Participant becomes entitled to an Award
for such Performance Period shall be decided solely in accordance with the
provisions of this Section 13.  Moreover, designation of a Covered Employee as a
Participant for a particular Performance Period shall not require designation of
such Covered Employee as a Participant in any subsequent Performance Period and
designation of one Covered Employee as a Participant shall not require
designation of any other Covered Employee as a Participant in such period or in
any other period.

 

13.3.                        Discretion of Committee with Respect to
Performance-Based Awards.  With regards to a particular Performance Period, the
Committee shall have full discretion to select the length of such Performance
Period, the types of Awards to be issued, the kinds and/or levels of the
Performance Goals, whether the Performance Goals are to apply to the Company or
any one or more subunits thereof. Within the earlier of (a) the first 90 days of
a Performance Period and (b) the lapse of 25% of the period of service, and in
any event while the outcome is substantially uncertain, the Committee shall,
with regards to the Performance-Based Awards to be issued for such Performance
Period, exercise its discretion with respect to each of the matters enumerated
in the immediately preceding sentence of this Section and record the same in
writing.

 

13.4.                        Conditions to Receipt of Performance-Based Awards. 
Except as otherwise provided in such Participant’s Employment Agreement, a
Participant shall be eligible to receive a Performance-Based Award for a
Performance Period only to the extent that the Performance Goals for such period
are achieved.  In addition, unless otherwise provided in the relevant Award
Agreement or Employment Agreement, a Participant must be employed by the Company
on the last day of a Performance Period to be eligible for a Performance-Based
Award for such Performance Period.

 

13.5.                        Modification of Performance Goals.  The Committee,
in its sole discretion, may modify the Performance Goals for Performance-Based
Awards applicable to a Performance Period, provided that such modification is
made only to reflect a change in the capitalization of the Company or a
Subsidiary, such as a stock split or dividend, or a corporate transaction, such
as a merger, any consolidation of the Company or a Subsidiary into another
corporation, any separation of the Company or a Subsidiary (including a spinoff
or other distribution of stock or property), any reorganization of a the Company
or a Subsidiary, or any partial or complete liquidation of the Company or a
Subsidiary.

 

13.6.                        Certification of Performance; Negative Discretion. 
Following the completion of a Performance Period, the Committee shall meet to
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Period have been achieved and, if so, to also calculate and
certify in writing the amount of the Performance-Based Awards earned for the
period. The Committee shall then determine the actual size of each Participant’s
Award for the Performance Period and, in so doing, may apply Negative
Discretion, if and when it deems appropriate, to reduce or eliminate the amount
of the Performance-Based Award earned for the Performance Period through the use
of Negative Discretion, if in its sole judgment, such reduction or elimination
is appropriate.

 

13.7.                        Timing of Performance-Based Award Payments. 
Performance-Based Awards granted for a Performance Period shall be paid to
Participants as soon as administratively practicable following the completion of
the certifications required by Section 13.6.

 

13

--------------------------------------------------------------------------------


 

14.                               Adjustments to Shares, Terms and Conditions
and Performance Goals.

 

14.1.                        Adjustments to Shares.  In the event that the
Committee shall determine that any stock dividend, recapitalization, forward
stock split or reverse stock split, reorganization, division, merger,
consolidation, spin-off, combination, repurchase or share exchange,
extraordinary or unusual cash distribution or other similar corporate
transaction or event, affects the Common Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Committee shall, in an equitable manner,
adjust any or all of (i) the number and kind of shares of Common Stock which may
thereafter be issued in connection with Awards, (ii) the number and kind of
shares of Common Stock issuable in respect of outstanding Awards, (iii) the
aggregate number and kind of shares of Common Stock available under the Plan,
and (iv) the exercise or grant price relating to any Award or, if deemed
appropriate, make provision for a cash payment with respect to any outstanding
Award; provided, however, in each case, that no adjustment shall be made that
would cause the Plan to violate section 422 of the Code with respect to
Incentive Stock Options or that would adversely affect the status of any
Performance-Based Award.

 

14.2.                        Adjustments to Terms and Conditions and Performance
Goals.  In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards, including any
Performance Goals, in recognition of any unforeseen events or changes in
circumstances, or in response to changes in applicable laws, regulations,
accounting principles or otherwise.  Notwithstanding the foregoing, no
adjustment shall be made in any outstanding Performance-Based Award to the
extent that such adjustment would adversely affect the status of the Award as a
Performance-Based Award.

 

15.                               Section 409A.

 

15.1.                        General.  To the extent determined necessary or
advisable by the Committee in its sole discretion, Awards hereunder shall be
interpreted to the extent possible to comply with the provisions of section 409A
of the Code (or avoid application of such Code section), to the extent
applicable.  Participants shall be deemed to consent to any changes to Awards
that the Board determines are necessary or advisable to comply with the
provisions of section 409A of the Code.  Adjustments made pursuant to Section 14
shall, to the extent determined necessary or advisable in the sole discretion of
the Committee, be made in compliance with the requirements of section 409A of
the Code or, if applicable, to avoid application of section 409A of the Code.

 

15.2.                        Specified Employees. Notwithstanding anything set
forth in the Plan or an Award Agreement to the contrary, if any Award pursuant
to Section 6, 9, 10, 11 or 12 that is scheduled to be paid or delivered to a
Participant that is a Specified Employee upon such Participant’s Separation from
Service would subject such Participant to any tax, interest or penalty imposed
under section 409A of the Code if such Award were paid or delivered to such
Participant within six months after such Separation from Service, then such
Award shall not be paid or delivered to such Participant until the date which is
six months and one day after the date of Participant’s Separation from Service
or, if earlier, the date of Participant’s death following such Separation from
Service (the “Delayed Payment Date”). All such amounts that would, but for this
Section 15.2, become payable or deliverable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date without interest.

 

16.                               Dividends and Dividend Equivalents.

 

16.1.                        General.  If an Award is granted in the form of
Restricted Stock, Deferred Stock, Stock Units or Performance Share Awards, the
Committee may choose, at the time of the

 

14

--------------------------------------------------------------------------------


 

grant of the Award or any time thereafter up to the time of the Award’s payment,
to include as part of such Award an entitlement to receive dividends or dividend
equivalents, subject to such terms, conditions, restrictions and/or limitations,
if any, as the Committee may establish.  Dividends and dividend equivalents
shall be paid in such form and manner (i.e., lump sum or installments), and at
such time(s) as the Committee shall determine in the Award Agreement.  The Award
Agreement may provide, in the Committee’s discretion, that dividends or dividend
equivalents that are not paid currently accrue interest, be reinvested into
additional shares of Common Stock or be credited as additional Restricted Stock,
Deferred Stock, Stock Units or Performance Shares and paid to the Participant if
and when, and to the extent that, payment is made pursuant to such Award.

 

16.2.                        Reinvestment of Dividends.  Reinvestment of
dividends paid in accordance with Section 16.1 in additional Awards payable in
Common Stock shall only be permissible if sufficient shares of Common Stock are
available for such reinvestment or payment (taking into account then outstanding
Awards).  In the event that sufficient shares of Common Stock are not available
for such reinvestment or payment, such reinvestment or payment shall, as set
forth in the Award Agreement, be either payable immediately in cash or made in
the form of a grant of Stock Units equal in number to the shares that would have
been obtained by such payment or reinvestment, the terms of which Stock Units
shall provide for settlement in cash and for dividend equivalent reinvestment in
further Stock Units.

 

17.                               Change in Control.

 

17.1.                        Full Vesting.  Except to the extent the Committee
specifically establishes otherwise in an Award Agreement, immediately upon the
occurrence of a Change in Control:  (a) any Options and SARs outstanding which
are not then exercisable and vested shall become fully exercisable and vested;
(b) the Restriction Period applicable to any Restricted Stock shall lapse;
(c) the Deferral Period applicable to any Deferred Stock shall lapse; (d) all
Stock Units, Performance Share Awards and Cash-Based Awards shall vest in full
and any conditions applicable thereto shall be deemed satisfied; (e) all
Performance Goals applicable to any Award shall be deemed to have been met at
100% of target; and (f) the Committee may also make additional adjustments
and/or settlements of outstanding Awards as it deems appropriate and consistent
with the Plan’s purposes.

 

17.2.                        Options and
SARs.                                         With respect to all Options or
SARs that are unexercised and outstanding upon a Change in Control, the
Committee may, in its sole discretion in an Award Agreement or otherwise,
provide for one or more of the following:

 

17.2.1.               such Options or SARs shall be cancelled in exchange for a
cash payment in an amount equal to the excess, if any, of the Fair Market Value
of the Common Stock underlying an Option or SAR (to the extent such Option or
SAR is exercisable at such time) as of the date of the Change of Control over
the Exercise Price of the Option or SAR.  If the Fair Market Value of the Common
Stock underlying an Option or SAR does not exceed the Exercise Price, then the
Option or SAR may be cancelled without any payment; and/or

 

17.2.2.               such Options or SARs shall be terminated immediately prior
to the Change of Control, if the Participant fails to exercise the Option or SAR
(to the extent such Option or SAR is exercisable at such time) within a
specified period (of at least seven days) following the Participant’s receipt of
a written notice of such Change of Control and of the Company’s intention to
terminate the Option or SAR prior to such Change of Control; and/or

 

17.2.3.               such Options or SARs shall be assumed by the successor
corporation, and shall be substituted with options involving the common stock of
the successor

 

15

--------------------------------------------------------------------------------


 

corporation with equivalent value and with terms and conditions substantially
similar to those Options or SARs granted by the Company.

 

17.3.                        Restricted Stock, Deferred Stock, Stock Units or
Performance Share Awards.  With respect to Restricted Stock, Deferred Stock,
Stock Units or Performance Share Awards, the Committee may, upon a Change in
Control, in its sole discretion in an Award Agreement or otherwise, provide for
one or more of the following:

 

17.3.1.               such Award shall be cancelled in exchange for a payment in
cash or Common Stock in an amount equal to the Fair Market Value of the
applicable Award; and/or

 

17.3.2.               such Award shall be assumed by the successor corporation,
and shall be substituted with a similar award involving the common stock of the
successor corporation with equivalent value and with terms and conditions
substantially similar to the applicable Award awarded by the Company.

 

17.4.                        Cash-Based Awards.  With respect to Cash-Based
Awards, the Committee may, upon a Change in Control, in its sole discretion in
an Award Agreement or otherwise, provide for one or more of the following:

 

17.4.1.               all or a portion of the Cash-Based Award shall be settled
in an amount to be determined by the Committee in its sole discretion; provided,
that notwithstanding anything in the Plan to the contrary, the Committee may
determine, in its sole discretion, the portion of any Cash-Based Award that is a
Performance-Based Award to be settled and/or payable; and/or

 

17.4.2.               such Cash-Based Award shall be assumed by the successor
corporation, and shall be substituted with a cash-based award with equivalent
value and with terms and conditions that are substantially similar to those of
the substituted Cash-Based Award awarded by the Company.

 

18.                               Amendment and Termination.

 

18.1.                        Amendment and Termination of the Plan.  The Board
may amend, alter, suspend, discontinue, or terminate the Plan without the
consent of the Company’s stockholders or Participants, except that any such
amendment, alteration, suspension, discontinuation, or termination shall be
subject to the approval of the Company’s stockholders if (a) such action would
increase the number of shares subject to the Plan, (b) such action results in
the “repricing” of any Option or SAR otherwise than in accordance with
Section 14.1, or (c) such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Common Stock may then be listed or quoted;
provided, however, that, subject to Section 15, without the consent of an
affected Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted and any Award Agreement relating
thereto.

 

18.2.                        Amendment and Termination of Awards.  The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue,
or terminate, any Award theretofore granted and any Award Agreement relating
thereto; provided, however, that, subject to Section 18.4, without the consent
of an affected Participant, no such amendment, alteration, suspension,
discontinuation, or termination of any Award may materially and adversely affect
the rights of such Participant under such Award; provided, further, however,
that each Participant shall be deemed to have consented to any amendments to an
Award to the extent necessary for that Award to satisfy Section 15.

 

16

--------------------------------------------------------------------------------


 

18.3.                        Substitution of Awards.  The Committee may, without
the consent of any Participant, substitute any Award granted under the Plan
which by its terms is intended to be settled in shares of Common Stock for any
other type of Award intended to be settled in shares of Common Stock, including
without limitation, the substitution of SARs intended to be settled in shares of
Common Stock for Options; provided, however, that the terms of the substituted
Award and the economic benefit of the substituted Award are substantially
similar to the terms and economic benefit of the Award being replaced.

 

18.4.                        Performance Goals.  The foregoing notwithstanding,
any Performance Goal or other performance condition specified in connection with
an Award shall not be deemed a fixed contractual term, but shall remain subject
to adjustment by the Committee, in its discretion at any time in view of the
Committee’s assessment of the Company’s strategy, performance of comparable
companies, and other circumstances, except, with respect to Performance-Based
Awards, to the extent that any such adjustment to a performance condition would
adversely affect the status of such Award as a Performance-Based Award.

 

19.                               No Right to Employment or Service.  Neither
the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
any Subsidiary.  For purposes of this Plan, transfer of employment between the
Company and its Subsidiaries shall not be deemed a termination of employment or
service, and, to the extent provided by the Committee, change in status between
an Employee, Consultant and/or Non-Employee Director shall also not be deemed a
termination of employment or service.

 

20.                               Taxes.

 

20.1.                        Withholding.  The Company or any Subsidiary is
authorized to withhold from any payment relating to an Award under the Plan,
including from a distribution of Common Stock or any payroll or other payment to
a Participant amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company or the Subsidiary and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award.  This authority shall include authority to
withhold or receive Common Stock or other property and to make cash payments in
respect thereof in satisfaction of a Participant’s tax obligations, provided
that in the event the Company withholds or receives Common Stock or other
property, the amounts withheld may not exceed minimum statutory withholding
requirements.

 

20.2.                        No Tax Advice or Guarantee of Tax Consequences.  No
person connected with the Plan in any capacity, including, but not limited to,
the Company and its directors, officers, agents and employees, and the
Committee, makes any representation, commitment, or guarantee that any
particular specific or favorable tax treatment, including, but not limited to,
federal, state and local income, excise, estate and gift tax treatment, will be
applicable with respect to the tax treatment of any Award, or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.  All taxes are the responsibility of the Participant,
who should consult his or her tax advisor.

 

21.                               Limits on Transferability; Beneficiaries.  No
Award or other right or interest of a Participant under the Plan shall be
pledged, encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of such Participant to, any party, other than the
Company or any Subsidiary, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution, and such Awards
and rights shall be exercisable during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.  Notwithstanding
the foregoing, the Committee may, in its discretion, provide that Awards or
other rights or interests of a Participant granted

 

17

--------------------------------------------------------------------------------


 

pursuant to the Plan (other than an Incentive Stock Option) be transferable,
without consideration, to immediate family members (i.e., children,
grandchildren or spouse), to trusts for the benefit of such immediate family
members and to partnerships in which such family members are the only partners. 
The Committee may attach to such transferability feature such terms and
conditions as it deems advisable.  In addition, a Participant may, in the manner
established by the Committee, designate a beneficiary (which may be a person or
a trust) to exercise the rights of the Participant, and to receive any
distribution, with respect to any Award upon the death of the Participant.  A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional
restrictions deemed necessary or appropriate by the Committee.

 

22.                               Plan is Unfunded.  It is presently intended
that the Plan constitute an “unfunded” plan for incentive and deferred
compensation. The Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Common
Stock or make payments; provided, however, that unless the Committee otherwise
determines, the existence of such trusts or other arrangements is consistent
with the “unfunded” status of the Plan.

 

23.                               No Rights to Awards; No Stockholder Rights. 
No Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants.  No Award
shall confer on any Participant any of the rights of a stockholder of the
Company unless and until Common Stock is duly issued or transferred to the
Participant in accordance with the terms of the Award.

 

24.                               Foreign Nationals.  Without amending the Plan,
Awards may be granted to Employees who are foreign nationals or employed outside
the United States or both, on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to further the purpose of the Plan and to comply with local law.

 

25.                               Securities Law Requirements.

 

25.1.                        No Award granted hereunder shall be exercisable if
the Company shall at any time determine that (a) the listing upon any securities
exchange, registration or qualification under any state or federal law of any
Common Stock otherwise deliverable upon such exercise, or (b) the consent or
approval of any regulatory body or the satisfaction of withholding tax or other
withholding liabilities, is necessary or appropriate in connection with such
exercise.  In any of the events referred to in clause (a) or clause (b) above,
the exercisability of such Awards shall be suspended and shall not be effective
unless and until such withholding, listing, registration, qualifications or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company in its sole discretion, notwithstanding any
termination of any Award or any portion of any Award during the period when
exercisability has been suspended.

 

25.2.                        The Committee may require, as a condition to the
right to exercise any Award that the Company receive from the Participant, at
the time any such Award is exercised, vests or any applicable restrictions
lapse, representations, warranties and agreements to the effect that the shares
are being purchased or acquired by the Participant for investment only and
without any present intention to sell or otherwise distribute such shares and
that the Participant will not dispose of such shares in transactions which, in
the opinion of counsel to the Company, would violate the registration provisions
of the Securities Act of 1933, as then amended, and the rules and regulations
thereunder.  Such shares shall bear appropriate legends summarizing such
restrictions on the disposition thereof.

 

18

--------------------------------------------------------------------------------


 

26.                               Data Protection. By participating in the Plan,
the Participant consents to the collection, processing, transmission and storage
by the Company, in any form whatsoever, of any data of a professional or
personal nature which is necessary for the purposes of administering the Plan

 

27.                               Termination; Rescission.  Unless the Plan
shall theretofore have been terminated, the Plan shall terminate on the 10-year
anniversary of the effective date, and no Awards under the Plan shall thereafter
be granted.

 

28.                               Fractional Shares.  The Company will not be
required to issue any fractional shares of Common Stock pursuant to the Plan. 
The Committee may provide for the elimination of fractions and for the
settlement of fractions in cash.

 

29.                               Governing Law.  To the extent that Federal
laws do not otherwise control, the validity and construction of the Plan and any
Award Agreement entered into thereunder shall be construed and enforced in
accordance with the laws of the State of Delaware, but without giving effect to
the choice of law principles thereof.

 

30.                               Effective Date; Shareholder Approval.  The
Plan shall be effective on the date it is adopted by the Board and approved by
the shareholders.

 

19

--------------------------------------------------------------------------------